- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. and subsidiaries Independent Auditors Special Review Report of the Quarterly Financial Information as of June 30, 2010 Deloitte Touche Tohmatsu Auditores Independentes (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 INDEPENDENT AUDITORS REPORT (Convenience Translation into English of original previously issued in Portuguese) To the Shareholders, Board Members and Directors of Contax Participações S.A. Rio de Janeiro  RJ 1. We have reviewed the accounting information included in the accompanying Quarterly Financial Information, individual and consolidated, of Contax Participações S.A. (the Company) and its subsidiaries, for the quarter ended June 30, 2010, consisting of the balance sheets, the related statements of operations, of cash flows and of changes in shareholders equity, the comments on performance and the related explanatory notes, prepared under the responsibility of the Companys management. 2. Our review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors (Ibracon), together with the Brazilian Federal Accounting Council (CFC), and consisted, principally, of: (a) inquiries of and discussions with certain officials of the Company and its subsidiaries who have responsibility for accounting, financial and operating matters about the criteria adopted in the preparation of the Quarterly Financial Information; and (b) review of the information and subsequent events that have, or might have had, material effects on the financial position and results of operations of the Company and its subsidiaries. 3. Based on our review, we are not aware of any material modifications that should be made to the accounting information included in the Quarterly Financial Information referred to in the paragraph above for them to be in conformity with the accounting practices adopted in Brazil and rules issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Quarterly Financial Information. 4. As disclosed in Note 2 (b), during 2009, CVM approved several Pronouncements, Interpretations and Technical Guidelines issued by the Brazilian Committee of Accounting Pronouncements (CPC) to be effective in 2010, which changed the accounting practices adopted in Brazil. As permitted by CVM Resolution No. 603/09, the Companys Management opted for presenting its Quarterly Information - ITR using the BR GAAP until December 31,2009, i.e., not applying these rulings effective as of 2010. As required by said CVM Resolution No. 603/09, the Company disclosed this fact in Note 2 (b), as well as outlined the main changes that may affect its financial statements for the year-end and estimates its possible effects on shareholders equity and results. 5. We have previously audited the balance sheets (individual and consolidated), for the year ended December 31, 2009 and we reviewed the statements of income and cash flows referring to the quarter ended June 30, 2009, presented for comparison purposes, over which we issued an unqualified opinion and a review report, dated February 23, 2010 and July 27, 2009, respectively. Rio de Janeiro, July 26, 2010 (Portuguese Original signed by): DELOITTE TOUCHE TOHMATSU José Carlos Monteiro Independent Auditors Accountant CRC 2SP 011.609/O-8 F RJ CRC SP 100.597/O-2 S RJ 2 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 01.01- IDENTIFICATION 1 CVM CODE 2  COMPANY NAME 3  CNPJ (Corporate Taxpayers ID) 01910-0 CONTAX PARTICIPAÇÕES S.A. 04.032.433/0001-80 4  NIRE (Corporate Registry ID) 01.02  HEADQUARTERS 1  ADDRESS 2  DISTRICT Rua do Passeio nº 48 a56 (parte) Centro 3  ZIP CODE 4  CITY 5  STATE 20021-290 Rio de Janeiro RJ 6  AREA CODE 7  TELEPHONE 8  TELEPHONE 9  TELEPHONE 10  TELEX 3131-0000 3131-0172 3131-0168 11  AREA CODE 12  FAX 13  FAX 14  FAX 3131-0292 3131-0293 3131-0294 15  E-MAIL ri@contax.com.br 01.03  INVESTOR RELATIONS OFFICER (Company Mailing Address) 1  NAME 2  ADDRESS Michel Neves Sarkis Rua do Passeio, 56  16º andar 3  DISTRICT 4  ZIP CODE 3  CITY 6  STATE Centro 20021-290 Rio de Janeiro RJ 7  AREA CODE 8  TELEPHONE 9  TELEPHONE 10  TELEPHONE 11  TELEPHONE 12  FAX 21 3131-0009 3131-0168 3131-0000 3131-0294 13  E-MAIL msarkis@contax.com.br 01.04  ITR REFERENCE AND AUDITOR INFORMATION CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1  BEGINNING 2  END 3  QUARTER 4  BEGINNING 5  END 6  QUARTER 7  BEGINNING 8  END 01/01/2010 12/31/2010 2 04/01/2010 06/30/2010 1 01/01/2010 03/31/2010 9- INDEPENDENT ACCOUNTANT 10- CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 11- TECHNICIAN IN CHARGE 12- TECHNICIANS CPF (INDIVIDUAL TAXPAYERS ID) José Carlos Monteiro 443.201.918-20 01.05  CAPITAL STOCK Number of Shares (thousand) 1  Current Quarter 06/30/2010 2  Previous Quarter 03/31/2010 3  Same quarter of previous year 06/30/2009 Paid-in Capital 1  Common 2  Preferred 3  Total Treasury shares 4  Common 82 5  Preferred - - - 6  Total 82 3 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 01.06  COMPANY PROFILE 1  TYPE OF COMPANY 2  STATUS 3  NATURE OF OWNERSHIP 4  ACTIVITY CODE Commercial, Industrial and Other types of company Operational Domestic Holding Company 3990  Management and Venture Capital Company  Without Main Sector 5  MAIN ACTIVITY 6  CONSOLIDATION TYPE 7  TYPE OF AUDITORS REPORT Venture Capital and Management Total Unqualified opinion 01.07  COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1  ITEM 2  CNPJ (Corporate Taxpayers ID) 3  CORPORATE NAME 01.08  CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1  ITEM 01 02 2  EVENT AGO* AGO* 3  APPROVAL 04/28/2010 04/28/2010 4  TYPE DIVIDEND DIVIDEND 5  DATE OF PAYMENT 06/28/2010 06/28/2010 6  TYPE OF SHARE COMMON SHARE PREFERRED SHARE 7  AMOUNT PER SHARE R$ 1,508479 R$ 1,508479 *Annual General Meeting 01.09 SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1  ITEM 2  DATE OF CHANGE 3 - CAPITAL STOCK (in thousands of reais) 4  AMOUNT OF CHANGE (in thousands of reais) 5  NATURE OF CHANGE 7  NUMBER OF SHARES ISSUED (thousand) 8  SHARE PRICE WHEN ISSUED (Reais) 01.10  INVESTOR RELATIONS OFFICER 1  DATE 2  SIGNATURE Rio de Janeiro, July 26, 2010. 4 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 1  CVM CODE 01910-0 2  COMPANY NAME CONTAX PARTICIPAÇÕES S/A 3  CNPJ (Corporate Taxpayers ID) 04.032.433/0001-80 02.01  BALANCE SHEET  ASSETS (IN THOUSANDS OF REAIS) 1  CODE 2  DESCRIPTION 3 - 06/30/2010 4 - 03/31/2010 1 Total Assets 425,528 479,771 1.01 Current Assets 84,537 183,381 1.01.01 Cash and Cash Equivalents 83,743 51,397 1.01.02 Credits - - 1.01.02.01 Clients - - 1.01.02.02 Sundry Credits - - 1.01.03 Inventories - - 1.01.04 Other 794 131,984 1.01.04.01 Deferred and Recoverable Taxes 748 637 1.01.04.02 Credits Receivable - Subsidiary - - 1.01.04.03 Dividends Receivable - Subsidiary - 131,347 1.01.04.04 Prepaid Expenses 46 - 1.02 Non-current Assets 340,991 296,390 1.02.01 Long-Term Assets 53,077 33,345 1.02.01.01 Sundry Credits - - 1.02.01.02 Credits w ith Related Parties - - 1.02.01.02.01 Direct and Indirect Associated Companies - - 1.02.01.02.02 Subsidiaries - - 1.02.01.02.03 Other Related Parties - - 1.02.01.03 Other 53,077 33,345 1.02.01.03.01 Deferred and Recoverable Taxes 6,564 6,297 1.02.01.03.02 Securities 46,513 27,048 1.02.02 Permanent Assets 287,914 263,045 1.02.02.01 Investments 287,914 263,045 1.02.02.01.01 Direct and Indirect Associated Companies - - 1.02.02.01.02 In Subsidiaries 287,914 263,045 1.02.02.01.03 Other Investments - - 1.02.02.02 Property, Plant and Equipment - - 1.02.02.03 Intangible Assets - - 1.02.02.04 Deferred Charges - - 5 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 1  CVM CODE 01910-0 2  COMPANY NAME CONTAX PARTICIPAÇÕES S/A 3  CNPJ (Corporate Taxpayers ID) 04.032.433/0001-80 02.02  BALANCE SHEET  LIABILITIES (IN THOUSANDS OF REAIS) 1  CODE 2  DESCRIPTION 3 - 06/30/2010 4 - 03/31/2010 2 Total Liabilities 425,528 479,771 2.01 Current Liabilities 4,265 92,549 2.01.01 Loans and Financings - - 2.01.02 Debentures - - 2.01.03 Suppliers 320 203 2.01.04 Taxes, Fees and Contributions 641 52 2.01.05 Dividends Payable 3,218 92,183 2.01.06 Provisions - - 2.01.07 Debts w ith Related Parties - - 2.01.08 Other 86 111 2.01.08.01 Payroll, Charges and Employee Benefits 86 111 2.01.08.02 Other Liabilities - - 2.02 Non-current Liabilities 26,569 16,282 2.02.01 Long-term Liabilities 26,569 16,282 2.02.01.01 Loans and Financing - - 2.02.01.02 Debentures - - 2.02.01.03 Provisions - - 2.02.01.04 Debts w ith Related Parties - - 2.02.01.05 Advance for Future Capital Increase - - 2.02.01.06 Other 26,569 16,282 2.02.01.06.01 Onlending to Shareholders 26,569 16,282 2.02.01.06.02 Other Liabilities - - 2.03 Deferred Income - - 2.05 Shareholders' Equity 394,694 370,940 2.05.01 Paid-up Capital Stock 223,873 223,873 2.05.01.01 Capital Stock 223,873 223,873 2.05.02 Capital Reserves 13,406 13,751 2.05.02.01 Capital Reserves 9,311 9,311 2.05.02.02 Equity instruments due to share-based payment 4,095 4,440 2.05.03 Revaluation Reserve - - 2.05.04 Profit Reserves 107,427 109,830 2.05.04.01 Legal 21,907 21,907 2.05.04.02 Statutory 85,520 87,923 2.05.04.02.01 Statutory 87,924 87,924 2.05.02.02.02 Treasury Shares (2,404) (1) 2.05.04.03 For Contingencies - - 2.05.04.04 Unrealized Profit - - 2.05.04.05 Profit Retention - - 2.05.04.06 Special for Undistributed Dividends - - 2.05.04.07 Other Profit Reserves - - 2.05.05 Assets Valuation Adjustment - - 2.05.06 Retained Earnings (Accumulated Losses) 49,988 23,486 2.05.07 Advance for Future Capital Increase - - 6 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 1  CVM CODE 01910-0 2  COMPANY NAME CONTAX PARTICIPAÇÕES S/A 3  CNPJ (Corporate Taxpayers ID) 04.032.433/0001-80 03.01  STATEMENT OF INCOME (IN THOUSANDS OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - From 04/01/2010 to 06/30/2010 4 - From 01/01/2010 to 06/30/2010 5 - From 04/01/2009 to 06/30/2009 6 - From 01/01/2009 to 06/30/2009 3.01 Gross Revenue From Sales and/or Services - 3.02 Deductions from Gross Revenue - 3.03 Net Revenue From Sales and/or Services - 3.04 Cost of Goods and/or Services Sold - 3.05 Gross Income - 3.06 Operating Expenses/Revenues 27,343 50,891 30,592 44,959 3.06.01 Selling - 3.06.02 General and Administrative (587) (1,899) (940) (2,375) 3.06.03 Financial 3,065 4,588 2,974 1,315 3.06.03.01 Financial Income 3,276 4,807 2,061 2,655 3.06.03.02 Financial Expenses (211) (219) 913 (1,340) 3.06.04 Other Operating Revenues - 3.06.05 Other Operating Expenses (4) (34) (9) (54) 3.06.06 Equity in the Earnings of Subsidiaries 24,869 48,236 28,567 46,073 3.07 Operating Income 27,343 50,891 30,592 44,959 3.08 Non-Operating Income - 3.08.01 Revenues - 3.08.02 Expenses - 3.09 Income Before Taxation/Interest 27,343 50,891 30,592 44,959 3.10 Provision for Income Tax and Social Contribution (589) (632) - - 3.11 Deferred Income Tax (252) (271) (818) 121 3.12 Statutory Interest/Contributions - 3.12.01 Interest - 3.12.02 Contributions - 3.13 Reversal Of Interest On Ow n Capital - 3.15 Income for the Period 26,502 49,988 29,774 45,080 Number of Shares, Ex-Treasury (Thousand) 59,688 59,688 14,777 14,777 Earnings per Share 0.44401 0.83749 2.01493 3.05076 7 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 1  CVM CODE 01910-0 2  COMPANY NAME CONTAX PARTICIPAÇÕES S/A 3  CNPJ (Corporate Taxpayers ID) 04.032.433/0001-80 04.01  STATEMENT OF CASH FLOWS  INDIRECT METHOD (IN THOUSANDS OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - From 04/01/2010 to 06/30/2010 4 - From 01/01/2010 to 06/30/2010 5 - From 04/01/2009 to 06/30/2009 6 - From 01/01/2009 to 06/30/2009 4.01 Net Cash from Operating Activities 12,183 12,452 (54) (613) 4.01.01 Cash Generated in the Operations 1,885 2,360 1,285 762 4.01.01.01 Net Income 26,502 49,988 29,774 45,080 4.01.01.02 Equity Pick-Up (24,869) (48,236) (28,567) (46,073) 4.01.01.03 Accrued Interest Expenses - - (1,120) 1,120 4.01.01.04 Monetary Variation (gain) loss, net - 4.01.01.05 Equity Instrument due to Share-Based Payment 6 345 380 756 4.01.01.06 Deffered Income Tax and Social Contribution 246 264 818 (121) 4.01.02 Variations in Assets and Liabilities 10,298 10,091 (1,339) (1,375) 4.01.02.01 Increase/(Decrease) in Deferred Taxes (624) (693) (369) (561) 4.01.02.02 (Increase)/Decrease in Prepaid Expenses (46) (46) 44 (88) 4.01.02.03 Increase/(Decrease) in Payroll and Charges (26) 33 27 24 4.01.02.04 Increase/(Decrease) in Suppliers 117 170 (306) 30 4.01.02.05 Increase/(Decrease) in Taxes Payable 589 386 (286) (288) 4.01.02.06 Increase/(Decrease) in Other Liabilities 10,288 10,241 (449) (492) 4.01.03 Other - 4.01.03.01 Financial Charges 4.02 Net Cash from Investment Activities 111,881 111,423 148,743 148,743 4.02.01 Non-Current Financial Investment (19,466) (19,924) - - 4.02.02 Received Dividends 131,347 131,347 148,743 148,743 4.03 Net Cash from Financing Activities (91,718) (87,268) (91,113) (91,118) 4.03.01 (Increase)/ Decrease in Capital 4.03.02 Debentures (40,978) (40,978) 4.03.03 Loan w ith Related Companies - CP (975) (975) 4.03.04 Distribution of Dividends (88,965) (88,972) (49,160) (49,165) 4.03.05 Share Buyback (2,971) (9,282) - - 4.03.06 Sale of Shares 218 10,986 - - 4.04 Exchange Variation on Cash and Cash Equivalents 4.05 Increase (Decrease) in Cash and Cash Equivalents 32,346 36,607 57,576 57,012 4.05.01 Opening Balance of Cash and Cash Equivalents 51,397 47,136 15,568 16,132 4.05.02 Closing Balance of Cash and Cash Equivalents 83,743 83,743 73,144 73,144 8 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 1  CVM CODE 01910-0 2  COMPANY NAME CONTAX PARTICIPAÇÕES S/A 3  CNPJ (Corporate Taxpayers ID) 04.032.433/0001-80 05.01  STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY (IN THOUSANDS OF REAIS) 01 - from 04/01/2010 to 06/30/2010 1- CODE 2 - DESCRIPTION 3 - CAPITAL STOCK 4 - CAPITAL RESERVES REVALUATION RESERVES 6 - PROFIT RESERVES 7 - RETAINED CLOSSES 8 - ASSETS VALUATION ADJUSTMENT 9 - TOTAL SHAREHOLDERS' EQUITY 5.01 Opening Balance 223,873 13,751 - 109,830 23,486 - 370,940 5.02 Adjustments of Previous Years - 5.03 Adjusted Balance 223,873 13,751 - 109,830 23,486 - 370,940 5.04 Profit/Loss for the Period - 26,502 - 26,502 5.05 Allocations - 5.05.01 Dividends - 5.05.02 Interest on Ow n Capital - 5.05.03 Other Allocations - 5.06 Realization of Profit Reserves - 5.06.01 Cancellation of Treasury Shares - 5.07 Assets Valuation Adjustments - 5.07.01 Securities Adjustments - 5.07.02 Accumulated Translation Adjustments - 5.07.03 Business Combination Adjustments - 5.08 Increase/Decrease in Capital Stock - 5.09 Recording/Realization of Capital Reserves - (345) - (345) 5.09.01 Equity Instruments due to Share-Based Payments - 6 - 6 5.09.02 Surplus Value of Realized Equity Instrument - (351) - (351) 5.10 Treasury Shares - 5.11 Other Capital Transactions - - - (2,403) - - (2,403) 5.11.01 Share Repurchase - - - (2,971) - - (2,971) 5.11.02 Sale of Treasury Shares - 568 - - 568 5.12 Other - 5.13 Closing Balance 223,873 13,406 - 107,427 49,988 - 394,694 9 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM  SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR  Quarterly Financial Information Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 06/30/2010 1  CVM CODE 01910-0 2  COMPANY NAME CONTAX PARTICIPAÇÕES S/A 3  CNPJ (Corporate Taxpayers ID) 04.032.433/0001-80 05.02  STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY (IN THOUSANDS OF REAIS) 01 - from 01/01/2010 to 06/30/2010 1- CODE 2 - DESCRIPTION 3 - CAPITAL STOCK 4 - CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - PROFIT RESERVES 7 - RETAINED EARNINGS/AC LOSSES 8 - ASSETS VALUATION ADJUSTMENT 9 - TOTAL SHAREHOLDERS' EQUITY 5.01 Opening Balance 223,873 19,639 - 99,145 - - 342,657 5.02 Adjustments of Previous Years 5.03 Adjusted Balance 223,873 19,639 - 99,145 - - 342,657 5.04 Profit/Loss for the Period - 49,988 - 49,988 5.05 Allocations - 5.05.01 Dividends - 5.05.02 Interest on Ow n Capital - 5.05.03 Other Allocations - 5.06 Realization of Profit Reserves - 5.06.01 Cancellation of Treasury Shares - 5.07 Assets Valuation Adjustments - 5.07.01 Securities Adjustments - 5.07.02 Accumulated Translation Adjustments - 5.07.03 Business Combination Adjustments - 5.08 Increase/Decrease in Capital Stock - 5.09 Recording/Realization of Capital Reserves - (6,233) - (6,233) 5.09.01 Equity Instruments due to Share-Based Payments 345 344 5.09.02 Surplus Value of Realized Equity Instrument (6,578) (6,577) 5.10 Treasury Shares - 5.11 Other Capital Transactions - - - 8,282 - - 8,282 5.11.01 Share Repurchase - - - (9,282) - - (9,282) 5.11.02 Sale of Treasury Shares - - - 17,564 - - 17,564 5.12 Other - 5.13 Closing Balance 223,873 13,406 - 107,427 49,988 - 394,694 10 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY FINANCIAL INFORMATION (ITR) COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 Brazilian Corporation Law 01910-0 CONTAX PARTICIPAÇÕES S/A 04.032.433/0001-80 NOTES TO THE FINANCIAL STATEMENTS (In thousands of reais except when otherwise indicated) 1 Operations Contax Participações S.A. (the "Company"), established on July 31, 2000, is a publicly-held company whose registered corporate purpose is to hold interests in other commercial enterprises and civil societies as a partner, shareholder or quotaholder in Brazil or abroad. The Company has (i) as wholly-owned subsidiary, Contax S.A., a contact center service provider, whose purpose is to provide tele-assistance services in general and (ii) as indirect subsidiary, TODO Soluções em Tecnologia S.A., an information technology company, whose purpose is to provide information technology services. The operations of the direct and indirect subsidiaries are as follows: (a) Contax S.A. Contax S.A. (Contax) was established on December 11, 2002, after changing the corporate name of the extinguished TNext S.A., a company established in August 1998. Contax is a joint-stock, privately-held company, which corporate purpose is providing tele-assistance services in general, offering a variety of integrated customer interaction solutions between its customers and their consumers, including telemarketing operations, customer services, customer retention, technical support and bill collection through a variety of communication channels, including telephone contacts, internet access, e-mail, fax, development of technological solutions related to the tele-assistance services, among others. (b) TODO Soluções em Tecnologia S.A. TODO Soluções em Tecnologia S.A. (TODO), established in September 2008, a joint-stock, privately-held company, whose corporate purpose is to provide information technology services, software development and integrated, full and customized solutions, including the management of full or partial value chain of outsourced processes of business in general; back office processing; customer relationship management, among others. (c) BRC Empreendimentos Imobiliários Ltda. In November 2009, Contax acquired BRC Empreendimentos Imobiliários Ltda. (BRC) for R$61. This acquisition aimed at separately developing and executing the real estate project included in the Selective Incentive Program for the adjacent region of Estação da Luz (Nova Luz Program), in the downtown area of the city of São Paulo. 11 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY FINANCIAL INFORMATION (ITR) COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 Brazilian Corporation Law 01910-0 CONTAX PARTICIPAÇÕES S/A 04.032.433/0001-80 NOTES TO THE FINANCIAL STATEMENTS (In thousands of reais except when otherwise indicated) 2 Basis of Presentation of Quarterly Financial Information  ITR and summary of the main accounting practices (a) Preparation Criteria of the Quarterly Financial Information - ITR The Quarterly Financial Information (ITR) was prepared and is presented in accordance with accounting practices adopted in Brazil, which comprise (i) the provisions contained in Law 6,404/76 (Brazilian Corporation Law), amended by Law 11,638/07 and Law 11,941; (ii) the Technical Pronouncements, Guidelines and Interpretations issued by the Brazilian Committee of Accounting Pronouncements (CPC) and (iii) Rules and Resolutions issued by the Brazilian Securities and Exchange Commission (CVM) and by Brazilian Institute of Independent Auditors (IBRACON), effective as of December 31, 2009. Certain reclassifications were made in the statement of cash flow for the quarter and the six-month period ended June 30, 2009, with the objective of improving comparability with the current period. In addition, significant changes did not occur in the accounting practices in relation to those stated in Note 3 to the Companys annual financial statements, dated February 24, 2010. The preparation of the Quarterly Financial Information requires that the Management makes estimates and judgments concerned with the registration and disclosure of assets and liabilities, among them: (i) allowance for doubtful accounts, (ii) income tax provision, (iii) probable realization values of deferred income tax assets and liabilities; (iv) recoverable value and determination of the useful life of fixed and intangible assets, (v) provisions for contingencies and (vi) revenues and expenses. Actual results may differ from these Managements estimates and judgments. (b) New accounting pronouncements, interpretations and guidelines issued in 2009 and that shall take effect in 2010. To continue the process of modernizing the Brazilian corporate law, the second stage of the convergence of the accounting practices adopted in Brazil into the International Financial Reporting Standards (IFRS) was carried out during 2009, with the issue of the Technical Pronouncements CPC 15 to 40 (except for CPC 34), Interpretations and Guidelines by the Brazilian Committee of Accounting Pronouncements (CPC), which were confirmed by the Brazilian Securities and Exchange Commission (CVM) through its resolutions. The aforementioned resolutions took effect on the date of its publication in the Official Gazette of the Union, with mandatory application for the years ended as from December 2010 and for the 2009 financial statements, to be disclosed for comparison purposes with the 2010 statements. 12 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY FINANCIAL INFORMATION (ITR) COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 Brazilian Corporation Law 01910-0 CONTAX PARTICIPAÇÕES S/A 04.032.433/0001-80 NOTES TO THE FINANCIAL STATEMENTS (In thousands of reais except when otherwise indicated) However, as authorized by CVM Resolution 603/09 (with amendments introduced by CVM Resolution 626/10), given the complexity of some issues, the Management decided to present ITRs of March 31 and June 30, 2010 in accordance with the accounting standards effective in Brazil up to December 31, 2009 (technical pronouncements, interpretations and guidelines of the first phase), i.e., it did not apply these rulings effective for 2010. In addition, as required by CVM Resolution 603/09 and based on studies and analyses made by the Management up to date, we point out as follows: (i) main changes that may affect the Companys financial statements for the period to end on December 31, 2010 and (ii) estimate of its effects on shareholders equity and results, considering Companys current operations: Technical Pronouncements (CPCs) · CPC 15 - Business Combination (CVM Resolution 580/09): the Company will apply said pronouncement in future acquisitions. · CPC 18  Investment in Associated Company and Subsidiary (CVM Resolution 605/09): relevant effects are not expected, since the Company already applied the equity pick-up method when valuating its investments, and where applicable, the registration of losses in subsidiaries with the accounting for liabilities provisions related to surplus amounts of Shareholders Equity. · CPC 22 - Segment Reporting (CVM Resolution 582/09):relevant effects are not expected, since the indirect subsidiary TODO has not reached the quantitative parameters established by CPC 22, yet. Once achieved these parameters, the operating segment identified will be disclosed separately. · CPC 24 - Subsequent Event (CVM Resolution 593/09): relevant effects are not expected, since the Company already adopted the procedure of reporting the subsequent events in the financial statements, where applicable. · CPC 26 (R1)- Presentation of the Accounting Statements (CVM Resolution 595/09 and 624/10): effects on the presentation of the financial statements, including the presentation of, at least, three balance sheets related to: (a) the ending of current period; (b) the ending of previous period (which corresponds to the beginning of the current period); and (c) the start of the oldest comparative period reported. Except for the inclusion of certain notes, other relevant effects are not expected. · CPC 37  First-Time Adoption of the International Financial Standards (CVM Resolution 609/09): This pronouncement is only applicable to the Annual Consolidated Financial Statements and, since these are only mandatory for the end of 2010, the Management is evaluating the effects on the Consolidated Financial Statements. 13 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY FINANCIAL INFORMATION (ITR) COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 Brazilian Corporation Law 01910-0 CONTAX PARTICIPAÇÕES S/A 04.032.433/0001-80 NOTES TO THE FINANCIAL STATEMENTS (In thousands of reais except when otherwise indicated) · CPC 38  Financial Instruments: Recognition and Measurement (CVM Resolution 604/09); CPC 39  Financial Instruments: Presentation; CPC 40  Financial Instruments: Reporting (CVM Resolution 604/09): mainly applicable, in relation to loans and financing and financial investments. Currently, the Company does neither have derivative financial instruments, nor conducts operations involving speculative financial instruments. · CPC 39  Financial Instruments: Presentation (CVM Resolution 604/09): relevant effects are not expected on the financial statements of the Company and its subsidiaries. · CPC 40  Financial Instruments: Reporting (CVM Resolution 604/09):relevant effects are not expected on the financial statements of the Company and its subsidiaries. · CPC 43  First-Time Adoption of the Technical Pronouncements CPC 15 to 40 (CVM Resolution 610/09): possible effects due to new transactions and application of the aforementioned CPCs. Interpretations (ICPCs) · ICPC 08 - Accounting for Dividends Payment Proposal (CVM Resolution 601/09) effects are expected, since ICPC 08 considers that mandatory minimum dividend, which is effectively characterized as a legal obligation, shall be included in the Companys liabilities. However, the amount proposed by Management bodies to Shareholders Meeting exceeding the mandatory minimum dividend should be kept in the shareholders equity, in an specific account of proposed additional dividend, until a final decision is taken by shareholders. · ICPC 09  Individual Financial Statements, Separate Financial Statements, Consolidated Financial Statements and Application of the Equity Pick-Up Method (CVM Resolution 618/09): possible effects due to new transactions and application of the aforementioned CPCs. 14 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY FINANCIAL INFORMATION (ITR) COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 Brazilian Corporation Law 01910-0 CONTAX PARTICIPAÇÕES S/A 04.032.433/0001-80 NOTES TO THE FINANCIAL STATEMENTS (In thousands of reais except when otherwise indicated) Bellow, an estimate of possible adjustment to the shareholders equity of the Company: Shareholders' Equity Balance according to the accounting practice effective in 2009 394,694 342,657 282,698 Dividends in excess of the mandatory minimum dividend (ICPC 08) - 59,541 11,427 Balance according to the accounting practice effective in 2010 Based on adjustments identified by the Management until this moment, no significant impacts are expected to the Companys net income. 15 (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY FINANCIAL INFORMATION (ITR) COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 Brazilian Corporation Law 01910-0 CONTAX PARTICIPAÇÕES S/A 04.032.433/0001-80 NOTES TO THE FINANCIAL STATEMENTS (In thousands of reais except when otherwise indicated) The table below shows the group of other pronouncements, interpretations and guidelines issued, for which no relevant effects are expected on the financial statements of the Company and its subsidiaries: Pronouncements (CPCs) CPC 19 - Interest in Joint Venture CVM Resolution 606/09 CPC 20 - Cost of loans CVM Resolution 577/09 CPC 21 - Interim Statement CVM Resolution 581/09 CPC 23 - Accounting Policies, Change in Estimates and Error Correction CVM Resolution 592/09 CPC 25 - Provisions, Contingent Assets and Liabilities CVM Resolution 594/09 CPC 27 - Property, plant and equipment CVM Resolution 583/09 CPC 30  Revenues CVM Resolution 597/09 CPC 31 - Non-current Asset Held for Sale and Discontinued Operation CVM Resolution 598/09 CPC 32 - Income Taxes CVM Resolution 599/09 CPC 33 - Employee Benefits CVM Resolution 600/09 CPC 36 (R1) -
